                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CHRISTIAN ABLAH,

       Plaintiff,
                                                             Case No. 18-2098-DDC-TJJ
v.

THOMAS B. CAHILL,

       Defendant.


                                MEMORANDUM AND ORDER

       This matter is before the court on defendant Thomas B. Cahill’s Motion to Dismiss (Doc.

45). This case originally involved seven plaintiffs and two defendants. But now, only the claims

that plaintiff Christian Ablah has asserted against defendant Cahill remain. The other litigants

have settled their claims and memorialized those outcomes in appropriate dismissal filings. See

Docs. 78 & 85. Plaintiff Ablah, along with other plaintiffs who since have settled their claims,

filed a Memorandum in Opposition to defendant’s Motion (Doc. 63). Defendant has not filed a

reply. For reasons explained below, the court denies defendant’s Motion.

I.     Background

       When considering a motion to dismiss, the court accepts facts asserted by the Amended

Complaint (Doc. 30) as true and views them in the light most favorable to plaintiff. Burnett v.

Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013) (citing Smith v. United

States, 561 F.3d 1090, 1098 (10th Cir. 2009)). Given this requirement, the court provides the

following factual background.

       Plaintiff Ablah was a shareholder of Plaza Speedway Development, Inc. (“PSDI”).

Defendant Cahill is a practicing attorney in Naperville, Illinois. Their dispute with each other
emerges from a maze of limited liability companies and convoluted business relationships. They

produce a sizable collection of acronyms and other abbreviations which, regrettably, are needed

to recite the facts1 governing this Motion.

        In 2005, two groups of investors and real estate professionals—one group from Chicago

(“the Chicago Group”) and one from Kansas City (“the KC Group”)—agreed to form an entity to

acquire land in Wyandotte County, Kansas (“the Plaza Speedway Property”), and develop that

land (“the Speedway Project”) by using tax increment financing (“TIF”). In 2005, a corporation

known as Midwest Acquisitions, Inc., which the Chicago Group owned, contracted with

landowners to buy the land that ultimately became the Speedway Project. The project depended

on TIF and Transportation Development District (“TDD”) proceeds to defer costs.

        The Chicago Group, the Amended Complaint alleges, was responsible for designing the

transaction structure and drafting documents for the Chicago and KC Groups’ development of

the Speedway Project. Defendant Cahill was one of the legal professionals tasked with

designing and structuring the Speedway Project transactions so that TIF and TDD proceeds

would be excluded from taxation under Internal Revenue Code Section 118.

        On July 11, 2006, the Chicago Group created Plaza Speedway, LLC: an Illinois limited

liability company that registered to do business in Kansas in November 2008. Midstates

Investments, LLC—another Illinois limited liability company owned by the Chicago Group—

owned 85% of Plaza Speedway, LLC. BCD Speedway, LLC—a Missouri limited liability

company owned by the KC Group—owned the remaining 15% of Plaza Speedway, LLC. The

Complaint alleges, on information and belief, that defendant Cahill partially was responsible for

structuring the transaction in a fashion that made Plaza Speedway, LLC, the developer and


1
    As Part III explains, these “facts” come from the Amended Complaint (Doc. 30), and the court must assume
they are true.

                                                       2
owner of the Plaza Speedway Property. Christos Komissopoulos—a former defendant who since

has settled with all plaintiffs—prepared the original operating agreement for Plaza Speedway,

LLC, the Complaint alleges on information and belief.

       On December 21, 2006, the Unified Government of Wyandotte County (“the UG”)

adopted the Speedway Development Plan that named Plaza Speedway, LLC, as the developer.

The Complaint alleges that defendant reviewed and approved the agreement between the UG and

Plaza Speedway, LLC.

       Then, on July 31, 2007, the Chicago Group, acting in part through defendant Cahill,

created PSDI, a Kansas corporation also owned by Midstates Investments, LLC, and BCD

Speedway, LLC. In September 2007, Midwest Acquisitions, Inc., assigned its contract rights

with the landowners of the development site to Plaza Speedway, LLC. That same month, Plaza

Speedway, LLC, assigned its rights in its agreement with the UG to PSDI. This assignment

made PSDI the developer of the project. Plaza Speedway, LLC, also changed its ownership

structure in September 2007. After the change, Midstates Investments, LLC, owned 60% of

Plaza Speedway, LLC, and BCD Speedway, LLC, owned 40%. Plaza Speedway, LLC,

purchased real estate comprising the development property and secured a mortgage for that

property by executing a promissory note with VT, Inc., a lender.

       In November 2007, plaintiffs David Block and Becky Barber—both have settled their

claims against all defendants—sent an email to Komissopoulos. They expressed concern that a

corporation needed to control the entire project for the TIF and TDD proceeds to qualify as non-

taxable. Komissopoulos responded that he was aware of the issue and that he had worked with

defendant Cahill and others to structure the property ownership so that the TIF and TDD

proceeds would qualify as exclusions from taxable income.



                                               3
       In April 2008, Plaza Speedway, LLC, and PSDI entered into several agreements. They

included: (1) an agreement where PSDI assumed Plaza Speedway, LLC’s debt to VT, Inc.; (2) a

“Development Agreement” between PSDI and Plaza Speedway, LLC; (3) Plaza Speedway, LLC,

conveyed the Plaza Speedway Property to PSDI; (4) PSDI conveyed the property back to Plaza

Speedway, LLC; (5) PSDI, as the project’s developer, assigned the TIF and TDD proceeds to

Mission Bank as a lender; (6) Mission Bank paid off the debt owed to VT, Inc., and VT, Inc.,

assigned the mortgage it held to Mission Bank; and (7) Plaza Speedway, LLC, signed a special

warranty deed to Wal-Mart as a buyer of part of the property. The Amended Complaint alleges

that defendant Cahill and Komissopoulos made the decision to convey the Plaza Speedway

Property from PSDI to Plaza Speedway, LLC.

       Between 2008 and 2010, parts of the Plaza Speedway Property were sold, and the sales

were reported on Plaza Speedway, LLC’s tax returns. And the proceeds of these sales were used

to pay the loan owed to Mission Bank. In 2008, Plaza Speedway, LLC, and PSDI began

spending substantial amounts of money to improve the property. PSDI submitted certificates of

expenditure to the UG. These certificates certified expenses eligible for reimbursement. TIF and

TDD proceeds from 2009 to 2012 were paid to Mission Bank to apply to its outstanding loan.

Between 2010 and 2012, PSDI received $9,252,233 in TIF and TDD proceeds, which were

excluded from taxable income.

       Plaza Speedway, LLC, liquidated in January 2013, and the LLC’s members contributed

the entity’s assets—including the title to property—to PSDI. While defendant Cahill and

Komissopoulos acted as counsel, PSDI elected Subchapter S status. Electing Subchapter S status

meant that the shareholders of PSDI (and not PSDI itself) would be taxed on the corporation’s

income. When PSDI elected Subchapter S status, plaintiff Ablah—along with the other plaintiffs



                                               4
who since have settled their claims—and members of Midstates Investments, LLC, owned all of

PSDI’s shares.

       On January 31, 2013, PSDI received $36,416,197 in TIF and TDD proceeds from the

UG. The entire amount was excluded from taxable income on PSDI’s 2013 tax return. But

sometime after 2013, the Internal Revenue Service (“IRS”) audited Plaza Speedway, LLC, and

PSDI. Based on this audit, the IRS concluded that the TIF and TDD proceeds were taxable

because PSDI was not the property’s owner or developer. In 2016, the IRS issued a notice of

proposed adjustment that included the following: (1) $9,252,233 would be added to PSDI’s

taxable income for the years 2010 to 2012; and (2) $36,416,197 would be added to the taxable

income of PSDI’s shareholders for 2013. Given PSDI’s Subchapter S status, more than $36

million in additional taxable income was assessed on a pro-rata basis to PSDI’s shareholders—

i.e., proportionally to each shareholder’s ownership percentage in PSDI.

       The Amended Complaint alleges that the KC Group asked for and received legal advice

from defendant Cahill and Komissopoulos frequently during the Speedway Project’s

development. Komissopoulos corresponded with the KC Group and third parties, representing

that defendant Cahill was the lawyer for the project. Defendant billed and collected at least

$650,000 in attorney’s fees between 2006 and 2013 for legal services provided to Plaza

Speedway, LLC, and PSDI. Defendant’s billing statements reflect time devoted to a number of

client conferences with the KC Group and other legal services. The Amended Complaint also

alleges that a member of the KC Group complained about defendant’s legal bills, and a member

of the Chicago Group responded that the complaining member of the KC Group should refrain

from asking defendant for legal assistance.




                                                5
          The Amended Complaint alleges that plaintiff sustained damages that, among other

things, include the avoidable cost of appealing the IRS’s determination and the significant

income taxes on the TIF and TDD proceeds. Plaintiff also seeks interest and penalties on those

taxes that plaintiff will have to pay. The Amended Complaint also asserts that plaintiff first

discovered the injury caused by defendant’s negligence in 2016, when the IRS issued its

determination.

II.       Choice of Law

          Because diversity of citizenship confers subject matter jurisdiction on the court, it

“appl[ies] the substantive law of the forum state, including its choice of law rules.” Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005) (first citing

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 495–97 (1941); then citing N.Y. Life Ins. Co.

v. K N Energy, Inc., 80 F.3d 405, 409 (10th Cir. 1996)). Kansas is the forum state, so the court

applies the substantive law of Kansas to evaluate plaintiff’s claims. This includes Kansas’s

choice of law rules.

          “‘When addressing choice-of-law issues, the Kansas [appellate] courts follow the

Restatement (First) of Conflict of Laws.’” Brenner v. Oppenheimer & Co., 44 P.3d 364, 374

(Kan. 2002) (quoting Layne Christensen Co. v. Zurich Can., 38 P.3d 757, 766 (Kan. Ct. App.

2002)). Specifically, “[i]n Kansas, tort actions are governed by the law of the state in which . . .

the wrong was felt,” and in cases alleging financial harm, the court looks to “the state in which

. . . [plaintiff] felt that financial injury.” Doll v. Chi. Title Ins. Co., 246 F.R.D. 683, 690 (D. Kan.

2007) (first citing Ling v. Jan’s Liquors, 703 P.2d 731, 735 (Kan. 1985); then citing Fusion, Inc.

v. Neb. Aluminum Castings, Inc., No. 95-2366-JWL, 1997 WL 51227, at *24 (D. Kan. Jan. 23,

1997)).



                                                    6
        Here, plaintiff has alleged that defendant negligently structured the transactions for the

Speedway Project. This negligence, plaintiff asserts, created an obligation requiring him to pay

the costs of appealing an IRS determination and income taxes on the TIF and TDD proceeds, as

well as interest and penalties on those taxes. Plaintiff also represents that he is a Kansas resident;

he thus alleges he “felt” his financial injury in Kansas. Though defendant makes some

arguments for applying Illinois law, the court concludes that applying Kansas law is appropriate.

III.    Legal Standard

        Federal Rule of Civil Procedure 8(a)(2) requires a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Although this rule “does not

require ‘detailed factual allegations,’” it demands more than “[a] pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        For a complaint to survive a motion to dismiss under Rule 12(b)(6), the pleading “must

contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on

its face.’” Id. at 679 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556);

see also Christy Sports, LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1192 (10th Cir. 2009)

(“The question is whether, if the allegations are true, it is plausible and not merely possible that

the plaintiff is entitled to relief under the relevant law.” (citation omitted)).




                                                    7
       When assessing whether a plaintiff has stated a plausible claim, the court must assume

that the complaint’s factual allegations are true. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). But the court is “‘not bound to accept as true a legal conclusion couched as a

factual allegation.’” Id. (quoting Twombly, 550 U.S. at 555). “‘Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice’” to state

a claim for relief. Bixler v. Foster, 596 F.3d 751, 756 (10th Cir. 2010) (quoting Iqbal, 556 U.S.

at 678). Also, the complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555 (citations omitted).

IV.    Analysis

       A. Threshold Standing Issue

       While preparing its Order ruling on defendant Cahill’s Motion to Dismiss, the court has

encountered an issue that raises a threshold question. Namely, does plaintiff Ablah have

standing to assert the claim advanced by the Amended Complaint? Because standing to sue is

elemental to subject matter jurisdiction, the court must resolve this threshold question before

expressing any opinion about the substance of the case’s claims or defenses. See Rivera v. IRS,

708 F. App’x 508, 513 (10th Cir. 2017) (“Under Article III of the Constitution, standing is a

prerequisite to subject matter jurisdiction that [courts] must address, sua sponte if necessary,

when the record reveals a colorable standing issue.” (citing United States v. Ramos, 695 F.3d

1035, 1046 (10th Cir. 2012))).

       The court’s concern about standing comes from the less-than-precise nature of the

allegations made by the Amended Complaint (Doc. 30). For example, it alleges that the IRS

audited the tax returns of “LLC and of Inc.” Doc. 30 at 8 (Am. Compl. ¶ 37). The Amended

Complaint defines these abbreviations to mean Plaza Speedway, LLC, id. at 4 (Am. Compl. ¶



                                                  8
11), and Plaza Speedway Development, Inc. (or “PSDI”), id. at 1 (Am. Compl. ¶1.a). It also

alleges that this audit increased “the taxable income of Inc.”—PSDI—by more than $45 million.

It then claims that “Plaintiffs” will have “to pay significant income taxes” and “interest and

penalties on such taxes” and that “Plaintiffs” sustained these damages because of defendant

Cahill’s negligence. Id. at 11 (Am. Compl. ¶ 55).

       While PSDI was a plaintiff in this case, this allegation made sense—the IRS had

increased PSDI’s tax liability and defendant’s negligence allegedly had caused that increase. But

PSDI since has settled. So, the question is, how did plaintiff Ablah sustain increased tax

liability? The Amended Complaint theorizes that because PSDI had elected Subchapter S status,

“[its] income . . . would be taxed to its shareholders.” See id. at 8 (Am. Compl. ¶ 32). So, it

would seem, an increased tax liability for PSDI produced a derivatively increased tax liability for

plaintiff Ablah—one of PSDI’s shareholders. And this increase represents the damages plaintiff

Ablah sustained because of defendant Cahill’s negligence.

       Plaintiff also briefly argues that he has standing to bring his claim as a shareholder. See

Doc. 63 at 25–26. His argument cites Richards v. Bryan, 879 P.2d 638, 662–63 (Kan. Ct. App.

1994), which recognized an exception for shareholders of closely held corporations to bring

direct actions. See Richards, 879 P.2d at 648 (concluding that “if a corporation is closely held, a

court, in its discretion, may treat an action raising derivative claims as a direct action” by

applying a factor test). But defendant, in his moving papers, never discusses whether plaintiff

has standing to bring his claim. And plaintiff identifies no particular facts to persuade the court

that the Richards exception for closely held corporations applies to the facts alleged in this case.

Instead, plaintiff merely asserts that the Amended Complaint contains facts demonstrating

plaintiff’s standing under the Richards exception.



                                                  9
        In the next section, the court outlines the legal standard differentiating between direct and

derivative standing. Then, in part C, the court identifies the standing problem presented by

plaintiff’s current allegations.

        B. Direct vs. Derivative Standing

        Generally, “[a] shareholder may only litigate as an individual if the wrong to the

corporation inflicts a distinct and disproportionate injury on the shareholder, or if the action

involves a contractual right of the shareholder which exists independently of any right of the

corporation.” Richards, 879 P.2d at 646 (first citing Bagdon v. Bridgestone/Firestone, Inc., 916

F.2d 379, 383 (7th Cir. 1990); then citing Moran v. Household Intern., Inc., 490 A.2d 1059, 1070

(Del. Ch. 1985)). “Whether a cause of action is individual or derivative must be determined

from the nature of the wrong alleged and the relief, if any, which could result if plaintiff were to

prevail.” Id. at 646–47 (internal quotations omitted).

        The court must consider “who suffered the alleged harm and who would receive the

benefit of the recovery” to determine “whether an action is derivative or direct.” Idstrom v. All.

Radiology, P.A., No. 115,099, 2017 WL 129926, at *3–4 (Kan. Ct. App. Jan. 13, 2017). “The

key inquiry is whether the plaintiff has demonstrated he or she can prevail on the alleged claims

without showing an injury to the corporation.” Id. at *4 (citing Lightner v. Lightner, 266 P.3d

539, 545 (Kan. Ct. App. 2011)).

        C. Standing Problems Presented by the Current Allegations

        The allegations in plaintiff’s Amended Complaint create two main standing issues.

        First, the Kansas Court of Appeals has limited the Richards exception to suits by a

“minority shareholder . . . against majority directors, officers, or directors for breach of a

fiduciary duty.” Sparks v. CBIZ Accounting, Tax & Advisory of Kan. City, Inc., 142 P.3d 749,



                                                  10
750 (Kan. Ct. App. 2006) (“It is a mischievous suggestion that the exception should be extended

to permit litigation by a minority shareholder against a third-party not owing a contractual duty

to the shareholder. Such an exception would disregard the distinct nature of a corporation as a

legal entity and allow an individual shareholder damages that rightfully belong to the

corporation.”). No authority known to the court has extended Richards to suits by a shareholder

against third parties.

        Second, several courts have questioned whether shareholders may base their standing to

bring direct actions upon the unique tax treatment given by federal tax law to Subchapter S

corporations—i.e., imposing the corporation’s tax liability on individual shareholders. For

example, in Economic Enterprises, Inc. v. T.D. Bank N.A., No. 3:10-cv-157 (VLB), 2011 WL

446891, at *4–5 (D. Conn. Feb. 3, 2011), the sole shareholder of a Subchapter S corporation

argued that he had “standing to assert a personal claim based upon the alleged harm to [the

corporation] because,” as a Subchapter S corporation, “all of the losses [were] passed through to

him.” Id. at *4 (internal quotations omitted). But the court did not find the plaintiff’s “pass

through” argument persuasive. See id. (internal quotations omitted). The complaint in that case,

the Connecticut federal court explained, “fail[ed] to allege any injury to [the plaintiff] separate

and distinct from that suffered by [the corporation].” Id. at *5. Allowing the plaintiff to recover

as a shareholder, the court ruled, “would permit both the corporation and its shareholder to

recover for the same loss, requiring complex allocation of damages.” Id.

        The Eighth Circuit also has discussed the shareholder standing issue in the context of

bankruptcy appellate proceedings. In In re AFY, 734 F.3d 810, 820–21 (8th Cir. 2013), the two

sole shareholders of a Subchapter S corporation—the bankruptcy debtor in the case—challenged

a bankruptcy court’s orders. The Circuit concluded that “[a]ny impact on the [shareholders’]



                                                 11
personal tax liability is an indirect, rather than a direct, consequence,” and “[t]he shareholder

standing rule prevents [shareholders] from obtaining standing on this basis.” Id. at 820 (first

citing In re Troutman Enters., Inc., 286 F.3d 359, 365 (6th Cir. 2002); then citing In re Dein

Host, Inc., 835 F.2d 402, 405–06 (1st Cir. 1987)).

         The court is mindful that plaintiff might have intended for the Amended Complaint to

assert a claim for damages or relief that would survive the derivative standing problem. But, at

this stage, the court cannot simply assume that plaintiff himself has sustained an injury that will

support Article III’s standing requirement.2

         Finally, the court notes that the Amended Complaint arguably may assert that plaintiff

sustained damages in his own name. See Doc. 30 at 11 (Am. Compl. ¶ 54) (asserting that

defendant’s negligence caused “Plaintiffs” to sustain damages consisting of “unnecessary cost

and expense associated with the administrative appeal of the IRS decision”). While this

interpretation of plaintiff’s current pleading is possible, standing, “‘like other jurisdictional

inquiries, cannot be inferred argumentatively from averments in the pleadings, but rather must

affirmatively appear in the record.’” Econ. Enters., 2011 WL 446891, at *2 (quoting Thompson

v. Cty. of Franklin, 15 F.3d 245, 249 (2d Cir. 1994)); see also FW/PBS, Inc. v. City of Dallas,

493 U.S. 215, 231 (1990) (“[I]t is the burden of the party who seeks the exercise of jurisdiction

in his favor clearly to allege facts demonstrating that he is a proper party to invoke judicial

resolution of the dispute.”).


2
    The standing analysis in Economic Enterprises is based on the substantive law of Connecticut because that case
involved a Connecticut corporation. See 2011 WL 446891, at *3. Specifically, Connecticut law required the
shareholder plaintiff asserting a claim in his own name to allege “‘an injury that is separate and distinct from any
other shareholder or by the corporation.’” Id. (quoting Smith v. Snyder, 839 A.2d 589, 594 (Conn. 2004)). Here, the
related corporation—PSDI—is a Kansas corporation. See Doc. 30 at 1 (Am. Compl. ¶ 1.a). And Kansas law, in
substance, tracks the Connecticut authority on this requirement. See Richards, 879 P.2d at 646 (“A shareholder may
only litigate as an individual if the wrong to the corporation inflicts a distinct and disproportionate injury on the
shareholder, or if the action involves a contractual right of the shareholder which exists independently of any right of
the corporation.”).

                                                          12
       Plaintiffs filed the Amended Complaint when there were seven plaintiffs—including

PSDI. They did not calibrate their allegation in paragraph 54 carefully enough for the court to

discern whether each plaintiff had sustained “cost and expense” in its own name, or, instead,

whether just PSDI had sustained those alleged losses. See Doc. 30 at 11 (Am. Compl. ¶ 54). On

a matter that goes to the root of plaintiff Ablah’s standing to sue—and, thus, subject matter

jurisdiction over his suit—the court is unwilling to accept an allegation that isn’t as specific as it

needs to be.

V.     Conclusion

       For the reasons explained in this Order, the court orders plaintiff Christian Ablah, within

15 days of this Order, to file either: (1) a Second Amended Complaint asserting only his claims

against defendant Cahill and identifying explicitly the “injury-in-fact,” see Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992), that he himself allegedly has sustained; or (2) a notice that he

cannot amend the Amended Complaint in a fashion that will satisfy this elemental standing

requirement.

       If plaintiff files the second option described above, the court will conclude that plaintiff

cannot discharge his obligation to establish subject matter jurisdiction. In that event, the court

plans to remand the case to the District Court of Wyandotte County, Kansas, so that the state

court may evaluate any standing requirement that Kansas applies to its courts. Kansas state

courts may approach the issue of standing differently than Article III requires, so remand, and

not dismissal, is appropriate. See Int’l Primate Prot. League v. Adm’rs of Tulane Educ. Fund,

500 U.S. 72, 87–88 (1991) (“Section 1447(c) of Title 28 provides that, “[i]f at any time before

final judgment it appears that the district court lacks subject matter jurisdiction [over a case

removed from state court], the case shall be remanded.”). Conversely, if plaintiff Ablah files a



                                                  13
second amended complaint, defendant Cahill will have the time permitted by the Federal Rules

of Civil Procedure to file any response appropriate under those rules.

       Finally, given the conclusions and rulings made in this Order, the court denies the

pending Motion to Dismiss (Doc. 45) as moot.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Thomas B.

Cahill’s Motion to Dismiss (Doc. 45) is denied as moot.

       IT IS FURTHER ORDERED THAT plaintiff Christian Ablah must submit, within 15

days of this Order, either a second amended complaint or a notice, as described above.

       IT IS SO ORDERED.

       Dated this 26th day of March, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                14
